Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation:
“elastic component in which one end part is fixed to the suction part and the other end part is fixed to the bracket…the elastic component permits swing of the suction part according to tilt or deformation of the target object” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“component”
coupled with functional language:
“swing of the suction part according to the tilt or deformation of the target object”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s):
 1 and 3

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Paragraph 0069: “Upper end parts (the other end parts) 144a of elastic components 144 are fixed to the outer circumferential side surfaces of the cylindrical parts 142c on the bottom part side. The elastic components 144 of the present embodiment are elastic sheets formed into a cylindrical shape by using an elastic material. As the elastic material, for example, rubber such as natural rubber or synthetic rubber, a polyolefin-based resin such as polyethylene (PE), polypropylene (PP), or polystyrene (PS), a polyester-based resin such as polyethylene terephthalate (PET), or an elastomer is used. The shape of the elastic components 144 is not limited to the cylindrical shape and may be a strip shape. That is, the elastic components 144 may be rubber sheets, resin sheets, elastomer sheets, or the like with the cylindrical shape or the strip shape.”
Paragraph 0070: “When the shape of the elastic components 144 is the strip shape, plural strip-shaped sheets are discretely disposed in the circumferential direction of the cylindrical parts 142c. Further, the elastic components 144 may be not sheets with the cylindrical shape or the strip shape but springs. In a case of using springs as the elastic components 144, plural springs are discretely disposed in the circumferential direction of the 
Paragraph 0071: “The outer circumferential side surfaces of suction parts 146 with a circular column shape are fixed to lower end parts (one end parts) 144b of the elastic components 144. FIG. 5A is a partial sectional side view of the suction part 146 and so forth. In FIG. 5A, part of the cylindrical part 142c, the elastic component 144, and the suction part 146 is illustrated in a section. As illustrated in FIG. 5A, a joint 148 is connected to the bottom part of the cylindrical part 142c in such a manner as to be swingable in a predetermined solid angle range, and the central part of the upper part of the suction part 146 is fixed to the lower part of the joint 148.”
Claim limitation:
“movement unit that moves the bracket” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“unit”
coupled with functional language:
“moves the bracket”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s):
 1 and 3
has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Paragraph 0066 “As illustrated in FIG. 1, an air cylinder 138 is fixed to a side surface of the support column 114a. The air cylinder 138 has a cylinder tube 138a with the longitudinal direction disposed along the Z-axis direction. The upper part of a piston 138b is disposed inside the cylinder tube 138a. A conveying mechanism 140 is fixed to the lower part of the piston 138b. The Z-axis direction movement mechanism 116, the Y-axis movement mechanism 134, and the air cylinder 138 configure a movement unit 136 (see FIG. 4A) for moving the conveying mechanism 140 along the Z-axis direction and the Y-axis direction.”
Fig. 4A
Paragraph 0062: “A Z-axis direction movement mechanism 116 is disposed on the side of the other surface (back surface) of the moving plate 114c. FIG. 4A is a perspective view of the Z-axis direction movement mechanism 116 and so forth.”
Paragraph 0063: “The Z-axis direction movement mechanism 116 has a flat-plate-shaped moving plate 118 with a longitudinal part disposed along the Z-axis direction. A pair of guide rails 120 disposed along the Z-axis direction are fixed to one surface (front surface) of the moving plate 118. The above-described moving plate 114c is disposed on the pair of guide rails 120 movably along the Z-axis direction. A nut part (not illustrated) is disposed on the back surface side of the moving plate 114c, and a ball screw 122 disposed along the pair of guide rails 120 is rotatably coupled to this nut part.”
Paragraph 0064: “A rotational drive source 124 such as a motor is disposed at the upper end part of the ball screw 122. The moving plate 118, the guide rails 120, the ball screw 122, the rotational drive source 124, and so forth configure the Z-axis direction movement mechanism 116 that moves the support column 114a along the Z-axis direction. The side of one surface (front surface) of a moving block 126 is fixed to the side of the other surface (back surface) of the moving plate 118. The moving block 126 is movably attached to a pair of guide rails 128 that are substantially parallel to the Y-axis direction and are disposed to overlap in the Z-axis direction.”
Paragraph 0065: ”As illustrated in FIG. 1, an air cylinder 138 is fixed to a side surface of the support column 114a. The air cylinder 138 has a cylinder tube 138a with the longitudinal direction disposed along the Z-axis direction. The upper part of a piston 138b is disposed inside the cylinder tube 138a. A conveying mechanism 140 is fixed to the lower part of the piston 138b. The 
Claim limitation:
“expanding unit that expands the sheet” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“unit”
coupled with functional language:
“expands the sheet”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s):
 3
has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Paragraph 0045: “As illustrated in FIG. 1, an expanding unit 72 is disposed on the other side in the X-axis direction relative to the separation 
Paragraph 0046: “The expanding unit 72 will be described with reference mainly to FIG. 3. FIG. 3 is a top view of the expanding unit 72. The expanding unit 72 has a first clamping unit 74A that clamps the sheet 19. The first clamping unit 74A has a lower clamping part 76a (see FIG. 6) and an upper clamping part 76b each having a longitudinal part along the Y-axis direction. Plural rollers 76a.sub.1 (see FIG. 6) are disposed along the Y-axis direction on the upper surface side of the lower clamping part 76a. Each roller 76a.sub.1 can rotate around a rotation axis substantially parallel to the X-axis direction, and substantially half of the roller 76a.sub.1 in the radial direction protrudes upward from the upper surface of the lower clamping part 76a. Similarly, plural rollers 76b.sub.1 (see FIG. 6) are disposed along the Y-axis direction on the lower surface side of the upper clamping part 76b. Each roller 76b.sub.1 can rotate around a rotation axis substantially parallel to the X-axis direction, and substantially half of the roller 76b.sub.1 in the radial direction protrudes downward from the lower surface of the upper clamping part 76b.”
Paragraph 0047: “One end part of a lower arm (not illustrated in FIG. 3) with a substantially L-shape in bottom view is coupled to a substantially central part of the lower clamping part 76a. Also to a substantially central part of the upper clamping part 76b, similarly, one end part of an upper arm 78 
Paragraph 0048: “A nut part is disposed on the opposite side to the lower arm (back surface side) in the lower movable plate, and a nut part is disposed also on the opposite side to the upper arm 78 (back surface side) in the upper movable plate 80 (neither is illustrated in FIG. 3). A ball screw (not illustrated in FIG. 3) substantially parallel to the Z-axis direction is rotatably coupled to the nut part of the lower movable plate, and a rotational drive source (not illustrated in FIG. 3) such as a motor is coupled to the lower end part of this ball screw. Similarly, a ball screw (not illustrated in FIG. 3) substantially parallel to the Z-axis direction is rotatably coupled to the nut part of the upper movable plate 80, and a rotational drive source 84 such as a motor is coupled to the upper end part of this ball screw.”
Paragraph 0049: “When the lower arm is raised by operating the rotational drive source and the upper arm 78 is lowered by operating the rotational drive source 84, the sheet 19 can be clamped by the plural rollers 76a.sub.1 of the lower clamping part 76a and the plural rollers 76b.sub.1 of the upper clamping part 76b. The guide rail 82 is fixed to one surface of a base part with a rectangular parallelepiped shape, and an X-axis movement 
Paragraph 0050: “The X-axis movement mechanism 86 has a nut part (not illustrated) disposed at the lower part of the base part and a ball screw 88 that is rotatably coupled to this nut part and is substantially parallel to the X-axis direction. A rotational drive source 90 such as a motor is coupled to one end part of the ball screw 88. Further, a bearing 92 is coupled to the other end part of the ball screw 88. When the first clamping unit 74A is moved to the one side in the X-axis direction in the state in which the sheet 19 is clamped by the lower clamping part 76a and the upper clamping part 76b, the sheet 19 is pulled to the one side in the X-axis direction.”
Paragraph 0051: “When the expanding unit 72 is viewed in top view, a second clamping unit 74B is disposed on the opposite side to the first clamping unit 74A with respect to a straight line (first line symmetry axis) that passes through the center of the expanding unit 72 in the X-axis direction and is parallel to the Y-axis direction. The configuration of the second clamping unit 74B is basically the same as that of the first clamping unit 74A. However, the lower arm and the upper arm 78 of the second clamping unit 74B are disposed line-symmetrically with respect to the lower arm and the upper arm 78 of the first clamping unit 74A about the first line symmetry axis.”
Paragraph 0052: “When the second clamping unit 74B is moved to the other side in the X-axis direction by using the X-axis movement mechanism 
Paragraph 0053: “Plural rollers (not illustrated in FIG. 3) are disposed along the X-axis direction on the upper surface side of the lower clamping part. Each roller can rotate around a rotation axis substantially parallel to the Y-axis direction, and substantially half of the roller in the radial direction protrudes upward from the upper surface of the lower clamping part. Similarly, plural rollers (not illustrated) are disposed along the X-axis direction on the lower surface side of the upper clamping part 94. Each roller can rotate around a rotation axis substantially parallel to the Y-axis direction, and substantially half of the roller in the radial direction protrudes downward from the lower surface of the upper clamping part 94.”
Paragraph 0054: “One end part of a lower arm (not illustrated) with a straight line shape is coupled to a subsequently central part of the lower clamping part in such a manner that the lower arm extends to the other side in the Y-axis direction. Also to a substantially central part of the upper 
Paragraph 0055: “A nut part is disposed on the opposite side to the lower arm (back surface side) in the lower movable plate, and a nut part is disposed also on the opposite side to the upper arm 96 (back surface side) in the upper movable plate 98 (neither is illustrated). A ball screw (not illustrated) substantially parallel to the Z-axis direction is rotatably coupled to the nut part of the lower movable plate, and a rotational drive source (not illustrated) such as a motor is coupled to the lower end part of this ball screw. Similarly, a ball screw (not illustrated) substantially parallel to the Z-axis direction is rotatably coupled to the nut part of the upper movable plate 98, and a rotational drive source 102 such as a motor is coupled to the upper end part of this ball screw.”
Paragraph 0056: “When the lower arm is raised by operating the rotational drive source for the lower clamping part and the upper arm 96 is lowered by operating the rotational drive source 102, the sheet 19 can be clamped by each roller of the lower clamping part and each roller of the upper clamping 
Paragraph 0057: “The Y-axis movement mechanism 104 has a nut part (not illustrated) disposed at the lower part of the base part and a ball screw 106 that is rotatably coupled to this nut part and is parallel to the Y-axis direction. A rotational drive source 108 such as a motor is coupled to one end part of the ball screw 106. A bearing is coupled to the other end part of the ball screw 106. When the third clamping unit 74C is moved to the other side in the Y-axis direction in the state in which the sheet 19 is clamped by the lower clamping part and the upper clamping part 94, the sheet 19 is pulled to the other side in the Y-axis direction.”
Paragraph 0058: “A fourth clamping unit 74D is disposed on the opposite side to the third clamping unit 74C with respect to the lower clamping part 76a and the upper clamping part 76b of the first clamping unit 74A. The configuration of the fourth clamping unit 74D is substantially the same as that of the third clamping unit 74C. However, one end part of a lower arm (not illustrated) with a straight line shape is coupled to the lower clamping part in such a manner that the lower arm extends to the one side in the Y-axis direction. Also to the upper clamping part 94, one end part of the upper arm 96 with a straight line shape is coupled in such a manner that the upper arm 96 extends to the one side in the Y-axis direction.”
Paragraph 0059: “When the fourth clamping unit 74D is moved to the one side in the Y-axis direction in the state in which the sheet 19 is clamped by the lower clamping part and the upper clamping part 94 of the fourth clamping unit 74D, the sheet 19 is pulled to the one side in the Y-axis direction. Referring back to FIG. 1, other constituent elements of the sheet expanding apparatus 2 will be described. On the one side of the expanding unit 72 in the Y-axis direction, a frame stock region (not illustrated) in which the annular frames 23 (see FIG. 7) made of a metal are disposed to be stacked in the Z-axis direction exists. The annular frame 23 is a ring-shaped thin plate and has a penetration opening (opening) 23a having a diameter larger than the diameter (size) of the front surface 11a or the back surface 11b (i.e., one surface) of the workpiece 11 (see FIG. 7).”
Paragraph 0060: “Over the base 4, a frame disposing unit 110 is disposed. The frame disposing unit 110 conveys one annular frame 23 in the state in which the frame disposing unit 110 sucks and holds the annular frame 23 and disposes it on the side of one surface 19a (i.e., surface on the adhesive layer side in the sheet 19, see FIG. 7) of the sheet 19 expanded by the expanding unit 72. The frame disposing unit 110 includes a base part 112 that has a circular disc shape in top view and is made of a metal. On the lower surface side of the base part 112, four suction pads (first suction pads) 112a are disposed in such a manner as to be separated from each other along the circumferential direction of the base part 112.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A conveying mechanism that sucks and holds a target object and conveys the target object, the conveying mechanism comprising: a suction part that has a suction pad and sucks and holds the target object by the suction pad; a bracket connected to the suction part through a joint that is swingable; an elastic component in which one end part is fixed to the suction part and the other end part is fixed to the bracket; a Claim 1 specifically:
the structural and operative relationship between the suction part, suction pad, bracket, joint, elastic component, negative pressure control unit, valve, predetermined flow path, movement unit, and elastic component.  Particularly as it relates to the structural and operative relationship between the suction part, joint, elastic component, negative pressure control unit, and valve, especially as it relates to the elastic component permitting a swing of the suction part according to tilt or deformation of the target object that is sucked and held and, when suction holding of the target object is released, the elastic component returns an orientation of the suction pad to a predetermined orientation when the suction pad is not sucking and holding the target object.
The art of record fails to render obvious the claimed combination of: “A sheet expanding apparatus that expands a sheet stuck to a plate-shaped object, the sheet expanding apparatus comprising: an expanding unit that expands the sheet that is Claim 3
the structural and operative relationship between the sheet, expanding unit, frame disposing unit, first suction pad, annular frame, cutting unit, cutting blade, conveying mechanism, disposal box, suction part, second suction pad, bracket, joint, elastic component, negative pressure control unit, valve, predetermined flow path, movement unit, and elastic component.  Particularly as it relates to the structural and operative relationship between the suction part, joint, elastic component, negative pressure control unit, and valve, especially as it relates to the elastic component permitting a swing of the suction part according to tilt or deformation of the target object that is sucked and held and, when suction holding of the target object is released, the elastic component returns an orientation of the suction pad to a predetermined orientation when the suction pad is not sucking and holding the target object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US 3984006 A, US 4179783 A, US 4669192 A, US 4720923 A, US 4753048 A, US 4932806 A, US 20070294903 A1, US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652